DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1, 2, 4, 7-10, 21, and 23-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-26, 28-36, and 38-42 of copending Application No. 17/581100. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same article and method.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).


A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US-2014/0044423) in view of Jamieson (US-6006742).
As to claim 1, 7, Chu teaches a modular electric wall heater comprising a flame simulator 50. Chu teaches providing modular components of a simulated fireplace including panels 80, 30, 40 of a fireplace housing, an electric heater 11, a flame generator 20, which are to be installed independently of each other. (see Chu paragraph 0010,): “the various heater components can be independently produced and delivered, increases production efficiency, and to save space and transportation costs by disassembling the heater unit during transportation.”
Chu does not show a base panel with an opening in which an electrical insert fits down into.  Jamieson teaches a fireplace assembly with a floor 14 having an opening 16 suitable for receiving a burner and associated control hardware (see Jamieson figure 1).  It would have been obvious to one of ordinary skill in the art to modify the assembly of Chu, to include an opening such as taught by Jamieson, in which one of the modules is located, in order to secure the module in position on the apparent floor of a fireplace.
As to claim 8, Chu teaches a front frame 70 (see figure 1).

Claims 2 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US-2014/0044423) in view of Jamieson (US-6006742) and further in view of Bourne (US-2017/0211814).
As to Claim 2, Chu teaches a control board (see paragraph 0018, 0019) but does not teach a processor. Bourne ‘814 teaches a simulated fireplace with a processor for controlling the various functions of the device (see Bourne ‘814, paragraph 0032).  It would have been obvious to one of ordinary skill in the art to include a processor as taught by Bourne, for controlling the electronic components of the modular assembly of Chu, in order to provide logical control of the device’s operation with predictable results.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hussong (US-2007/0221204) in view of Peng (US-2008/0164787).
As to claim 9, Hussong teaches a modular fireplace cabinet comprising a modular electric fireplace that is configured to be installed into a structural opening of a structure, the electric fireplace comprising:
a fireplace housing including a base panel 33 , and at least one side panel 36 (see figures 1-4), at least two of the base panel, the back panel and the at least one side panel being manufactured and installed independently of one another into the structural opening: 
Hussong does not clearly teach a back panel or that the panels are foldable.  Peng teaches a joint device for assembled furniture and foldable cabinet and wherein side panels 1024 are foldable (see Peng figure 4, 5).  It would have been obvious to one of ordinary skill in the art to make at least two of the panels taught by Hussong foldable as taught by Peng in order to make the cabinet collapsible for storage and transport when not in use.  Additionally, it would have been obvious to provide the cabinet of Hussong with a back panel, as back panels are normally standard in such cabinets and as additionally taught by the back panel in Peng, as would be known by one of ordinary skill in the art.

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Hussong (US-2007/0221204) in view of Peng (US-2008/0164787) and further in view of Chu (US-2014/0044423).
As to claim 10, Hussong does not teach a front frame that is independent from the other panels. Chu teaches a front frame 70 (see figure 1).  It would have been obvious to one of ordinary skill in the art to make the front frame of the fireplace taught by Hussong an independent panel as taught by Chu, in order to provide for convenient modular production, assembly, and transport.

Claim(s) 21, 25, 27, 28, 32, 33, 35, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US-2014/0044423) in view of Conroy (US-3742189) and further in view of McDonald (US-2006/0191529).
	As to claim 21, 27, 28 and 32, 33, Chu teaches a modular electric wall heater comprising a flame simulator 50.
	Chu teaches providing to an user modular components of an simulated fireplace including panels 80, 30, 40 of a fireplace housing, an electric heater 11, a flame generator 20, which are to be installed independently of each other. (see Chu paragraph 0010,): “the various heater components can be independently produce and delivered, increases production efficiency, and to save space and transportation costs by disassembling the heater unit during transportation.”
Chu does not teach a connector cable.  Conroy teaches a simulated fireplace assembly comprising a flame generator and that is connected to a heater, at connector port 74 in the heater, with a connector cable (see figures 1 and 3).  It would have been obvious to one of ordinary skill in the art to connect the electric modules of the Chu assembly with connector cables as taught by Conroy, as a routine expedient for providing electric connections for operation that is easy to assembly and disassemble.
Chu does not explicitly teach installing these components in a cabinet.  McDonald teaches a flame simulator with a heater and further that the simulated electric fireplace can be installed in a cabinet (see paragraph 0023).  It would have been obvious to one of ordinary skill in the art to installing the modular fireplace assembly of Chu in a cabinet as taught by McDonald since it appears the modular assembly is intended for the same sort of cabinet shown by McDonald anyway and would have yielded predictable results.
As to claim 25, 35, Chu teaches at least three panels 30, 80, 40, 50, 70 that are installed independently of one another and the other modules of the modular assembly (see figure 1).
As to claims 37 and 38, Chu and Conroy do not explicitly teach that the electrical connection is made after the modular inserts are installed into the structural opening of a cabinet.  However the electrical connection taught by Conroy (see figure 1, column 4 lines 29-62) is clearly capable of this order of installation.  It would have been obvious to one of ordinary skill in the art to plug in the electrical connections of a modified device after installing into an opening since before or after is a finite list of possibilities and choosing one alternative from a list of finite alternatives is within the capabilities of one skilled in the art would have yielded predictable results.

Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US-2014/0044423) and further in view of McDonald (US-2006/0191529).
As to claim 29 and 30, Chu teaches a modular electric wall heater comprising a flame simulator 50. Chu teaches providing modular components of an simulated fireplace including panels 80, 30, 40 of a fireplace housing, an electric heater 11, a flame generator 20, which are to be installed independently of each other. (see Chu paragraph 0010,): “the various heater components can be independently produced and delivered, increases production efficiency, and to save space and transportation costs by disassembling the heater unit during transportation.”
Chu does not explicitly teach installing these components in a cabinet.  McDonald teaches a flame simulator with a heater and further that the simulated electric fireplace can be installed in a cabinet (see paragraph 0023).  It would have been obvious to one of ordinary skill in the art to installing the modular fireplace assembly of Chu in a cabinet as taught by McDonald since it appears the modular assembly is intended for the same sort of cabinet shown by McDonald anyway and would have yielded predictable results.
As to claim 31, Chu teaches a front frame 70 (see figure 1).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Chu (US-2014/0044423) in view of Conroy (US-3742189) and further in view of McDonald (US-2006/0191529) and further in view of Lu (US-10247375).
As to claim 24, Chu does not explicitly teach a DC connector cable.  Lu teaches an electric fireplace and includes a control board 41 that provides a DC power source for a lamp 40 connected by a wire 45  (see Lu figure 4 column 3 lines 36-65).  It would have been obvious to one of ordinary skill in the art to connect the flame simulator of Chu with a DC connector cable as taught by Lu, in order to provide low voltage DC to, e.g. LEDs or other DC electrical devices of the flame simulator.

Claims 23 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US-2014/0044423) in view of Conroy (US-3742189) and further in view of McDonald (US-2006/0191529) and further in view of Bourne (US-2018/0347820).
As to claim 23, and 36, Chu teaches a “fake ash” component 60 in a grate. (see Chu paragraph 0018, figure 1).  Chu does not explicitly say a log, but the “fake ash” component is presumed resemble the remains of a burnt log, and is thus an ornamental variant of the claimed simulated log.  Bourne teaches a electric fireplace with imitation logs 18 supported by a grate 22 (see Bourne figures 1, 2a-c).  It would have been obvious to include a simulated log and grate as taught by Bourne in a modular component of the modular assembly as taught by Chu in order to simulate the appearance of a burning log and as an known variant of the fake ash component.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Chu (US-2014/0044423) in view of Conroy (US-3742189) and further in view of McDonald (US-2006/0191529) and further in view of Bourne (US-2017/0211814).
As to claim 34, Chu teaches a control board (see paragraph 0018, 0019) but does not teach a processor. Bourne ‘814 teaches a simulated fireplace with a processor for controlling the various functions of the device (see Bourne ‘814, paragraph 0032).  It would have been obvious to one of ordinary skill in the art to include a processor as taught by Bourne, for controlling the electronic components of the modular assembly of Chu, in order to provide logical control of the device’s operation with predictable results.

Response to Arguments
	Applicant’s arguments with respect to claim 29 and 30 are found to be persuasive.  The previous rejection is withdrawn, however, new grounds of rejection are set forth in view of Chu (US-2014/0044423).  This rejection is not necessitated by the amendment since the subject matter was previously recited.

Allowable Subject Matter
Claims 4, 26 are rejected above but would be allowable if a proper terminal disclaimer is timely filed to overcome the double patenting rejection and amended to be in independent form including all limitations of preceding claims.
Regarding claims 4 and 26, the prior art does not teach foldable panels as claimed.  The previously applied reference to Robl (US-2015/0131275) does not suggest the claimed article and method as Robl does not relate to modular panels of a simulated fireplace installed in a cabinet.  The prior art does teach foldable front panels resembling variations on the conventional bi-fold door of actual fireplaces.  But the claimed foldable panels are not front panels.  Furthermore, the panels being foldable is of particular benefit to the applicant’s modular design when fitting the panels into a cabinet, and such benefit is not clearly demonstrated by the art of record.  As claims 1 and 21 were rejected under a different combination of references than claim 9 as these claims are directed to a different group of limitations, it would not have been obvious to make the housing of Chu to be foldable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
This action is made Non-Final because not all of the grounds of rejection stated above were made necessary by the amendment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E VERAA whose telephone number is (571)272-2329. The examiner can normally be reached M-F, 8:30am-5pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CeV/Examiner, Art Unit 3636                                                                                                                                                                                                        

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636